Title: From John Adams to C. W. F. Dumas, 9 November 1780
From: Adams, John
To: Dumas, Charles William Frederic


     
      Sir
      Amsterdam Novr. 9 1780
     
     I have the Honour of yours of the 7. Inclosed are a few more Extracts, concerning the Treatment of Mr. Laurens. You will publish Such Parts as you judge proper. This Event will have more Serious and lasting Consequences than are immagined. It is therefore proper that the facts should be preserved. It may be prudent to observe a delicacy concerning White Eyes. But Europe in general is much mistaken, in that Character. It is a pity that he should be believed to be so amiable. The Truth is far otherwise. Nerone Neronior, is nearer the Truth. I shall be very happy to see you at Amsterdam—and am with much respect, your humble sert.
    